     Case 7:20-cv-00106 Document 11 Filed on 07/29/20 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO.: 7:20-CV-106
                                       §
 0.35 ACRES OF LAND, MORE OR LESS,     §
 SITUATE IN HIDALGO COUNTY,            §
 STATE OF TEXAS, AND LUZ ELENA         §
 MUNIZ                                 §
                                       §
                      Defendant.       §
______________________________________________________________________________

     JOINT STIPULATION OF DISMISSAL UNDER FED. R. CIV. P. 71.1(i)(1)(B)
______________________________________________________________________________


      Plaintiff and Defendants file this stipulation of dismissal under Fed. R. Civ. P. 71.l (i)(l)(B).

                                    I.      INTRODUCTION

   1. Plaintiff is the United States of America (“Plaintiff”); named interested party (See

      Schedule G of the Declaration of Taking at Docket No. 2) and property owner is Luz

      Elena Muniz, and the purported tenant of the property is Hilaria Muniz, who made

      an appearance by filing an Answer to the Unites States Complaint in Condemnation

      and Declaration of Taking on June 15, 2020, (Docket No. 6) (“Defendants").

   2. On April 21, 2020, Plaintiff filed a Declaration of Taking and Complaint in

      Condemnation for a twelve (12) month temporary easement for real property

      identified as Tract No. RGV-MCS-1217 (hereinafter referred to as the "Property").

      (Docket No. 1 and 2). The interest and property are more particularly described in

      Schedules "C", "D", and "E" of the Declaration (Docket No. 2).

                                               Page 1 of 3
                                     Joint Stipulation of Dismissal
  Case 7:20-cv-00106 Document 11 Filed on 07/29/20 in TXSD Page 2 of 3




                                  II.    DISMISSAL

3. No judgment has been entered nor possession vested in the United States.

4. No amount of estimated just compensation has been deposited into the Registry of the
   Court. Therefore, title has not vested in the United States.

5. The Plaintiff and the Defendants pursuant to Fed. R. Civ. P. 71.1(i)(1)(B), jointly stipulate

    to the dismissal of this case, all claims and counterclaims, without prejudice, each party to

    bear their own cost.

6. The parties request the Clerk close the case.


FOR DEFENDANT:                                                FOR PLAINTIFF:

                                                              RYAN K. PATRICK
s/Peter McGraw (by permission)                                United States Attorney
PETER McGRAW                                                  Southern District of Texas
Attorney for Hilaria Muniz
Texas RioGrande Legal Aid, Inc.                      By:      s/Manuel Muniz Lorenzi
State Bar No. 24081036                                        MANUEL MUNIZ-LORENZI
S.D. Tex. No. 2148236                                         Assistant United States Attorney
1206 East Van Buren St.                                       Attorney-in-Charge
Brownsville, Texas 78520                                      Southern District of Texas No.
Phone: (956) 982-5543                                         3381592 Puerto Rico Bar No. 21246
Fax: (956) 541-1410                                           United States Attorney’s Office
pmcgraw@trla.org                                              Southern District of Texas
                                                              1701 W. Bus. Highway 83, Suite 600
s/Luz Elena Muniz (by permission)                             McAllen, TX 78501
LUZ ELENA MUNIZ                                               Telephone: (956) 992-9435 Facsimile:
                                                              (956) 618-8016
                                                              E-mail: Manuel.Muniz.Lorenzi@usdoj.gov




                                            Page 2 of 3
                                  Joint Stipulation of Dismissal
     Case 7:20-cv-00106 Document 11 Filed on 07/29/20 in TXSD Page 3 of 3




                              CERTIFICATE OF SERVICE

       I, Manuel Muniz Lorenzi, Assistant United States Attorney for the Southern
District of Texas, do hereby certify on July 29, 2020, that a true and correct copy of the
foregoing document will be mailed to the all parties for whom the United States has contact
information.
                                           By:      s/Manuel Muniz Lorenzi
                                                    MANUEL MUNIZ LORENZI




                                           Page 3 of 3
                                 Joint Stipulation of Dismissal
